     Case 2:19-cv-00614-RFB-BNW Document 26 Filed 04/29/20 Page 1 of 1



1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                              ***

9     MATTHEW WASHINGTON,                               Case No. 2:19-cv-00614-RFB-BNW

10                                    Petitioner,                     ORDER
            v.
11
      WARDEN WILLIAM GITTERE, et al.,
12
                                  Respondents.
13

14
           Matthew Washington’s 28 U.S.C. § 2254 Petition for a Writ of Habeas Corpus is
15

16   before the Court on his Motion for Extension of Time to File a Second Amended Petition

17   (ECF No. 25). Good cause appearing,
18
           IT IS ORDERED that Petitioner’s Motion for Extension of Time to File a Second
19

20   Amended Petition (ECF No. 25) is GRANTED. Petitioner shall file his Second Amended

21   Petition on or before July 27, 2020.

22

23         DATED: 29 April 2020.
24

25                                                       RICHARD F. BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
26

27

28
                                                    1
